Citation Nr: 0830625	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for glucose intolerance.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for glucose 
intolerance disorder due to herbicide exposure.  The veteran, 
who had active service between October 1969 and April 1970, 
has appealed this decision to the BVA and the case was 
referred to the Board for appellate review.  The Board notes 
in the evidence he submitted, the veteran disclosed that 
after his discharge, he had a daughter who was born with 
birth defects.  It is unclear if the veteran is making a 
claim about her, but, if so, this claim has not been prepared 
for appellate review.  Therefore, it is referred back to the 
RO for clarification and appropriate action.  


FINDING OF FACT

The veteran is not shown to have glucose intolerance that is 
causally or etiologically related to service.


CONCLUSION OF LAW

A glucose intolerance disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 3.159 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §3.159 (2007).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the appellant dated in February 2005, and March 2006.  
Although the RO did not readjudicate the claim following the 
March 2006 correspondence (which addressed the initial rating 
and effective date to be assigned if his service claim was 
successful) as explained below, service connection is not 
warranted.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO also provided 
assistance to the veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service records, VA medical records, and records 
from a private medical care provider identified by the 
veteran.  Finally, the veteran has submitted his own evidence 
to assert that his glucose intolerance disorder resulted from 
exposure to herbicides.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not identified any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  The Board concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 

The veteran contends he suffers from a glucose intolerance 
disorder that resulted from exposure to herbicide, 
specifically Agent Orange, during service in the Republic of 
Vietnam.  Under VA law and regulations, service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as diabetes 
mellitus when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. § 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, testimony, of 
an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus to any current 
disability and the inservice disease or a nexus to a service 
connected disability.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides that any veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era (January 9, 1962 to May 7, 
1975) is presumed to have been exposed during such service to 
certain herbicidal agents (e.g., Agent Orange) unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
(or presumed to have been) exposed to an herbicide agent, and 
if certain time requirements of 38 C.F.R. § 3.307(a) (6) are 
met, then certain diseases are service connected even though 
there is no record of evidence of the disease during the 
period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.30, 
3.309.  Type 2 diabetes (also known Type II diabetes mellitus 
or adult-onset diabetes) is included as one of the diseases 
that are presumed to be associated with exposure to 
herbicides.  38 C.F.R. § 3.309(e).  Notwithstanding the 
foregoing, regulations provide that service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran states that he was exposed to Agent Orange while 
stationed in the Republic of Vietnam.  Service department 
records confirm that he served in the Republic of Vietnam 
from March 1970 to April 1970.  He further argues that 
glucose intolerance is a pre-diabetic disorder or precursor 
to diabetes itself and "it is out of my control to eliminate 
the probability that I will be diabetic in the future."  
Moreover, he argues that a pre-diabetic disorder does not 
occur at the exact time of exposure and he has submitted 
evidence, such as his family history, that he believes 
eliminates other causes of his current condition.

Initially, it is unclear whether the veteran even has a 
glucose intolerance disorder.  The Board has examined the 
veteran's private medical records which reveal that he has 
been tested several times for glucose levels.  Sometimes, his 
glucose was within the normal range.  (October 2004, January 
2006).  On other occasions, his glucose was elevated above 
normal (March 2003, February 2005, July 2005, and May 2006).  
The Board notes on four occasions (April 2003, twice in 
February 2005, and August 2005), the medical examiners 
recorded glucose intolerance in their notes.  In the April 
2003 examination, the medical examiner had a discussion with 
the veteran about the laboratory finding of high glucose 
levels, apparently the first such finding.  Because of the 
laboratory results and the medical examiner's notes, the 
Board finds competent medical evidence that a glucose 
intolerance disorder exists.  Therefore, after applying the 
benefit of the doubt in favor of the veteran, the Board finds 
that he currently suffers from a glucose intolerance 
disorder. 38 U.S.C.A. § 5107(b).

As just noted, the veteran argues that a glucose intolerance 
disorder is a precursor to diabetes and, as a result, he 
believes he will eventually develop diabetes.  Although not 
explicitly stated, the veteran appears to be claiming that 
for purposes of determining whether his disorder is service 
related, his glucose intolerance disorder equates to 
diabetes, i.e., glucose intolerance is diabetes.  The record 
is entirely silent, however, for any diagnosis of diabetes 
and none of his treating physicians has related any glucose 
intolerance to diabetes.  Nor is there any medical evidence 
in the record establishing that his glucose intolerance is a 
precursor or an early form of diabetes.  The Board cannot 
interpret medical evidence or form a medical opinion that 
requires medical expertise.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnosis, 
statements, or opinions.  38 C.F.R. § 3.159(a).  In the 
absence of competent medical evidence establishing that the 
veteran's glucose intolerance disorder represents diabetes, 
the Board concludes that the veteran does not have diabetes.

The Board recognizes that there is a significant difference 
between a claim for diabetes and a claim for glucose 
intolerance disorder.  Unlike Type 2 diabetes, a glucose 
intolerance disorder is not included as one of the disorders 
that are presumed to have been associated with exposure to 
herbicide agents such as Agent Orange.  38 U.S.C.A. 
§ 1116(2); 38 C.F.R. § 3.307, 3.309.  The Board therefore 
finds that the veteran cannot apply the presumptions related 
to herbicide exposure to prove his claim.  Nevertheless, even 
though the veteran cannot use presumptive service connection 
for disorders associated with herbicidal agents, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disability was 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The remaining questions here are whether the veteran has 
established by medical or lay evidence the inservice 
incurrence or aggravation of an injury or disease, and 
whether there is competent medical evidence which relates the 
current glucose intolerance disorder to a service connected 
incident. 

Turning first to his service records, there is no indication 
that his current glucose intolerance disorder was manifested 
during service.  Both his entrance and exit exam contain no 
evidence of a glucose intolerance disorder.  Both indicated a 
negative history for sugar in his urine or diabetes.  He also 
answered that he did not have diabetes at a dental exam in 
October 1969.  No other instance of medical treatment during 
service appears to be in any way indicative of an incident 
that can be tied to his current disorder.  The service 
records, in their entirety, also do not demonstrate any 
illness, injury, or medical treatment for an incident that 
could, by competent medical evidence, be connected to his 
current glucose disorder. Therefore, the Board finds there is 
nothing in the service record to establish that a glucose 
intolerance disorder began during service.

Other than his service records, all of the medical records, 
private or VA, are dated from 1999 to 2006, and the first 
indication of a glucose intolerance disorder occurred 
approximately 33 years later in 2003.  This evidentiary gap 
between active service and the earliest proven medical 
diagnosis of a glucose intolerance disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an incurrence event in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The long time lapse between service and 
any documented evidence of treatment preponderates against a 
finding that the veteran's current disorder is related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board concludes that the lack of 
medical evidence in the record weighs against the claim for 
service connection for a glucose intolerance disorder.

Turning to the post service medical records, both VA and 
private, the Board notes that none of his medical caregivers 
connect or date his glucose intolerance to his service.  The 
veteran has submitted his own evidence in support of his 
claim.  He points out that he has no family history of 
diabetes and contends his healthy lifestyle has prevented 
diabetes from being part of his medical condition.  In 
another claim not before the Board on this appeal, the 
veteran asserted that exposure to Agent Orange damaged his 
insulin system which placed him in a diabetic limbo.  He 
states he cannot process sugar and he is attending a diabetic 
clinic sponsored by his health care provider.  In sum, the 
veteran has submitted evidence that he believes would 
eliminate other explanations for his glucose intolerance 
disorder and that exposure to Agent Orange or another 
herbicide must be the cause of his disorder.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder).  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See 38 C.F.R. § 
3.159; Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Moreover, 
as noted earlier, no medical examiner has dated or connected 
his current condition to service, including herbicide 
exposure.  Therefore, the Board finds that in the absence of 
any competent or credible evidence of a glucose intolerance 
disorder during service and the fact that no glucose 
intolerance disorder was demonstrated for many years 
following the veteran's separation from service, the 
preponderance of the evidence is against the veteran's claim.

Following a careful review of the record, the Board concludes 
that the most competent and probative medical evidence does 
not show that his glucose intolerance disorder had its onset 
in service and is not shown to be causally or etiologically 
related to service in any way.  Therefore, the Board 
concludes that the medical evidence is against the claim for 
service connection for a glucose intolerance disorder.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current glucose 
intolerance disorder and an injury, disease or event in 
service.

Accordingly, the Board concludes that service connection for 
the veteran's glucose intolerance disorder is not 
established.


ORDER

Service connection for glucose intolerance disorder is 
denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


